Citation Nr: 0942156	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1990 to July 
1993. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claim.  The Veteran 
was scheduled for a hearing before the Board in July 2009.  
He failed to appear.


FINDING OF FACT

There is no medical evidence of record showing that the 
Veteran has been diagnosed with a heart condition since his 
separation from service.


CONCLUSION OF LAW

The criteria for service connection for a heart condition 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in November 2004 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records, and 
provided him with a hearing.  The RO also attempted to 
substantiate the Veteran's claim by scheduling him for a 
hearing before a Veteran's Law Judge in July 2009, but the 
Veteran failed to report for the hearing or to provide good 
cause for failure to report.  The RO also attempted to 
substantiate the Veteran's claim by attempting to locate his 
separation examination in September 2005; however, a record 
search revealed that this document was not a matter of record

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination, nor solicited a medical opinion 
regarding a heart condition; however, no VA examination is 
necessary to satisfy the duty to assist in this case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  As discussed below, there is no competent 
evidence that the Veteran has a current heart condition.  In 
such circumstances, there is no duty to obtain a medical 
examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  The statutory duty of VA to assist Veterans 
in developing claims does not include a duty to provide a 
Veteran with a medical examination or medical opinion absent 
a showing of a current disability that may be causally 
related to military service.  38 U.S.C.A. § 5103A(a, d); 
Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  There is 
extensive medical evidence of record related to the Veteran's 
complaints of chest pain, none of which shows the presence of 
a heart disorder.  Accordingly, there is sufficient evidence 
of record for VA to make a decision.

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that he has a heart condition that first 
manifested during service.  In support of this contention, 
the Veteran has reported that he was diagnosed with a heart 
condition upon discharge from service.  See October 2004 
Claim and June 2005 Notice of Disagreement.  Significantly, 
however, the Veteran has also reported that while an initial 
echocardiogram (EKG) prior to separation from service 
revealed an abnormal heart beat, a follow-up EKG, which was 
also conducted prior to separation, was within normal limits.  
See October 2005 Hearing Transcript.  Moreover, the Veteran 
acknowledges that, following separation from service, he has 
not been diagnosed with a heart condition.  See October 2005 
Hearing Transcript.   

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  A Veteran may be granted service 
connection for any disease initially diagnosed after 
discharge, but only if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, including cardiovascular 
disease, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed 
in more detail below, in this case, because there is no 
competent evidence showing that the Veteran was diagnosed 
with a heart condition that was manifest to a degree of 10 
percent or more during the first year following separation 
from service, service connection on a presumptive basis is 
not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
The Veteran's available service treatment records are devoid 
of any complaints of, or treatment for, a heart condition.  
Rather, these records indicate that he specifically denied 
having a heart problem in March 1992.   Unfortunately, as 
noted above, his separation examination is not a matter of 
record.  

Post-service, there is no evidence that the Veteran has been 
diagnosed with a heart condition.  Although the Veteran has 
sought treatment on for chest pain on several occasions, this 
pain has been determined to be non-cardiac in nature.  The 
first evidence of treatment pertaining to the heart is dated 
in April 2002, almost ten years following separation from 
service, when the Veteran had chest x-rays taken to establish 
a baseline; these x-rays revealed that his heart, 
mediastatinum, and pulmonary vasculature were within normal 
limits.  

In October 2004, the Veteran sought treatment from Dr. 
Kimberly S. Turner for discomfort and tightness over his 
chest (adjacent to the sternum and across the lateral rib 
cage) a week after he was involved in a car accident in which 
he was wearing a seatbelt.  He denied having any heart 
palpitations, racing heart, or skipped heart beats, although 
he reported having one episode of shortness of breath. Chest 
x-rays were clear, revealing a moderately enlarged heart.  
Dr. Turner reported that the Veteran's chest pain seemed more 
muscular in nature, especially given his recent car accident, 
because he had reproducible tenderness on palpation and 
reported more of soreness than anything else.  However, the 
Veteran was admitted to the hospital in order to rule out 
myocardial infarction; his diagnosis upon discharge was non-
cardiac chest pain. 

Two weeks later, the Veteran sought follow-up treatment for 
his chest pain from Dr. Michael K. Sopt.  The Veteran 
reported some continuing chest wall pain, but no exertional 
chest pain, diaphoresis, or dyspnea. Dr. Sopt noted that the 
Veteran had no history of ateriosclerotic cardiovascular 
disease (ASCVD), acute myocardial infarction, or 
cardiomyopathy.  A stress test was performed, which was 
negative, revealing no chest pain or ischemic changes.  Based 
on his examination, Dr. Sopt diagnosed the Veteran with 
atypical chest pain.  

During VA treatment in December 2004, the Veteran reported 
chest discomfort for the past two weeks, and stated that he 
had one episode of shortness of breath during which he felt 
like he was choking, followed by an episode of vomiting.  The 
Veteran indicated that he continued to have mild sub-sternal 
soreness that radiated down the right side of his chest.  The 
doctor diagnosed the Veteran with an episode of shortness of 
breath and vomiting, but noted that he had a normal stress 
test under Dr. Sopt's care and that chest x-rays taken in 
June 2004 were normal.  The doctor went on to state that the 
Veteran's symptoms were atypical of cardiac ischemia and 
reported that his symptoms were instead consistent with 
periodic reflux/hiatal hernia, and referred the Veteran to 
the gastrointestinal unit.  

Treatment notes from Dr. Turner dated in July 2006 indicate 
that the Veteran had a normal heart rate and rhythm, normal 
heart sounds, and no heart murmurs.  Finally, during VA 
treatment in August 2006, the Veteran specifically denied 
having any chest pain.  

Under VA law and regulations, a valid claim of service 
connection does not exist absent evidence of a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Based on the foregoing, there is simply no competent 
evidence that the Veteran has been diagnosed with a heart 
condition following separation from service.  Rather, his 
reports of chest pain were determined to be non-cardiac in 
nature in October 2004, when Dr. Turner stated that his pain 
was more consistent with muscular soreness following a car 
accident; and atypical of cardiac ischemia in December 2004, 
when a VA doctor stated that his pain was more consistent 
with periodic reflux/hiatal hernia.  Moreover, a stress test 
conducted in December 2004 was normal and the Veteran had a 
normal heart rate and rhythm in July 2006.  Finally, he 
denied having any chest pain during treatment in August 2006.  

Although the Veteran was diagnosed with atypical chest pain 
by Dr. Sopt in October 2004, the Board points out that, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
38 U.S.C.A. §  1110; 38 C.F.R. §  3.303(a); see also Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  

As such, even assuming, as the Veteran contends, that he was 
diagnosed with a heart condition prior to separation from 
service in July 1993, the evidence of record reveals that the 
Veteran did not have a heart condition when he filed his 
claim for benefits in October 2004, and has not been 
diagnosed with a heart condition during the pendency of his 
appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim).  Absent a current diagnosis, an 
award of service connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  
 
In reaching this determination, the Board does not question 
the sincerity of the Veteran's conviction that he has a heart 
condition.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements, or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because he is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since the preponderance of the 
medical evidence shows that the Veteran does not currently 
have a heart condition, service connection for this condition 
must be denied.  

To the extent that the Veteran claims service connection for 
a heart disorder as secondary to sleep apnea, again the Board 
points out that a heart disorder has not been diagnosed.  
Additionally, the Veteran is not service connected for sleep 
apnea.  See 38 C.F.R. § 3.310.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. 5107(b).


ORDER

Service connection for a heart condition is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


